Citation Nr: 1014254	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  02-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than April 15, 1992, 
for the grant of compensation benefits under the provisions 
of 38 U.S.C.A. § 1151 for the residuals of a pneumonectomy.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which effectuated the Board's grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for the residuals 
of a pneumonectomy.  The RO assigned an effective date of 
October 7, 1996, for that award.  The Veteran subsequently 
perfected an appeal as to the effective date assigned, 
arguing that it should go back to 1985, which was the year he 
underwent the pneumonectomy.

In a February 2002 rating decision, the RO determined that it 
had committed clear and unmistakable error in assigning an 
effective date of October 7, 1996, for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a pneumonectomy, and assigned an 
earlier effective date of April 15, 1992.  The Veteran 
continued to argue for the assignment of an earlier date.

In a December 2003 decision, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than April 
15, 1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
pneumonectomy.  He subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a May 2007 decision, the Court held that the Board erred 
in the December 2003 decision by imposing a strict pleading 
requirement and by failing to take a sympathetic reading to 
the pro-se veteran's filings.  The Court vacated the Board's 
decision, and remanded the matter for readjudication.

In a November 2007 decision, the Board again denied 
entitlement to an effective date earlier than April 15, 1992.  
The Veteran again appealed.






FINDINGS OF FACT

1.  The Veteran underwent a right bronchoscopy and right 
pneumonectomy in April 1985.  

2.  On May 8, 1986, the Veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In that 
form, the Veteran described the disability for which he was 
seeking benefits as the removal of his right lung.  In a 
rating decision dated August 1986 decision, the RO denied the 
Veteran entitlement to a non-service connected pension.  The 
RO did not address the issue of compensation.  The Veteran 
did not appeal.  

3.  The Veteran's May 8, 1986 claim was a claim for benefits 
under 38 U.S.C.A. § 1115.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 15, 
1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy have been met.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On May 8, 1986, the Veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension.  In that 
form, under the section entitled "Nature and History of 
Disabilities" and in response to item 24, entitled "Nature 
of sickness, disease or injuries for which this claim is made 
and date each began," the Veteran wrote the following 
statement: "Feb.-1985-Right lung was removed, Salt Lake 
City, Utah, VA Hospital."  

In that form, he also provided responses to items 29A through 
32E, under the section entitled "if you claim to be totally 
disabled," as well as responses to items 33A through 33E, 
and items 34A through 39B, which contained the instruction 
that these items should be completed only if the applicant is 
applying for "non-service-connected pension."

The RO subsequently obtained an April 1985 hospitalization 
summary from the VA Medical Center (MC) in Salt Lake City, 
which shows that the Veteran underwent a right bronchoscopy 
and right pneumonectomy.  

On August 12, 1986, the RO also received a statement from the 
appellant in which he indicated that "[t]he removal of a 
vital organ (right lung) has greatly decreased my capacity 
for air-lung capacity-by fifty percent, also I am not capable 
under this condition to continue my normal life style."  He 
further reported that he had attended four years of carpenter 
apprenticeship courses at Orange Coast College but was not 
unable to continue in his trade.   In a separate letter 
received at the same time, the Veteran indicated that he had 
been somewhat confused as to where to send this statement.  
He noted that he originally sent it to the VAMC in Salt Lake 
City where his lung surgery was performed, but was told that 
he had to send it to the RO.

In a rating decision dated August 1986 decision, the RO 
determined that while the Veteran's disability met the 
schedular criteria for pension, he was not considered to be 
unemployable permanently and denied entitlement to non-
service connected pension benefits.  The RO did not address 
whether the Veteran was entitled to compensation.  The 
Veteran was informed of his appellate rights, but did not 
appeal.  

On June 27, 1991, the Veteran submitted a statement, wherein 
he stated the following, in part:

I have recently received treatment for my condition 
that is now deteriorat[ed] to a point of being 
permanent[ly] disabling.

Please sen[d] me statement in support of claim 
form-21-4138 also form VA 21-4142 to authorize 
release of medical information.

In August 1991, the RO forwarded the Veteran application 
forms.  Thereafter, on April 15, 1992, the RO received a VA 
Form 21-526, Veteran's Application for Compensation or 
Pension, on April 15, 1992, in which the Veteran indicated 
that he was seeking pension benefits for residuals of a 
pneumonectomy.

Approximately two months later, in June 1992, the Veteran 
submitted a statement in which he asserted that VA had been 
negligent in performing his surgery in 1985.  He also noted 
that he did not become aware of this fact until he was made 
aware of it by a physician in May 1992.

In May 1995, the RO denied compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy.  The Veteran appealed the denial to the Board, 
and the Board granted the claim in a June 1999 decision.  In 
the "Order" of the decision, the Board stated, 
"Compensation benefits under 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy based on additional disability 
due to treatment in a Department of Veterans Affairs (VA) 
facility in April 1985 are granted." 

In January 2000, the RO effectuated the grant of compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a pneumonectomy and assigned an effective date 
of October 7, 1996.  The Veteran filed a notice of 
disagreement as to the effective date, stating that the Board 
had granted the benefits as of April 1985 and that he wanted 
an earlier effective date.

In February 2002, the RO determined that it had committed 
clear and unmistakable error in assigning an effective date 
of October 7, 1996, for the grant of compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 for residuals of a 
pneumonectomy and determined that the appropriate effective 
date was April 15, 1992, the date the Veteran submitted the 
VA Form 21-526.

In a December 2003 decision, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than April 
15, 1992, for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
pneumonectomy.  He subsequently appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court).

In a May 2007 decision, the Court held that the Board erred 
in the December 2003 decision by imposing a strict pleading 
requirement and by failing to take a sympathetic reading to 
the pro-se veteran's filings.  The Court vacated the Board's 
decision, and remanded the matter for readjudication.

In a November 2007 decision, the Board again denied 
entitlement to an effective date earlier than April 15, 1992.  
The Veteran again appealed.

In a November 2009 decision, the Court reversed and remanded 
the Board's November 2007 decision with instructions to 
assign an appropriate effective date based on the date of the 
Veteran's initial claim.  

The effective date of an award for benefits based on the 
provisions of 38 U.S.C.A.  §§ 1151 is the date of injury or 
aggravation, if the claim is received within one year of the 
incident, otherwise it is the date of receipt of claim.  38 
U.S.C.A. § 5110(c), 38 C.F.R. § 3.400(i) (2009).  Here, the 
Veteran's pneumonectomy was performed in April 1985.  The 
Veteran's claim was not received until May 8, 1986, more than 
one year after the claim.  Accordingly, pursuant to the 
Court's instructions, the Board grants an effective date of 
May 8, 1986 for the grant of compensation benefits under the 
provisions of 38 U.S.C.A. § 1151 for the residuals of a 
pneumonectomy.   

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefits sought 
on appeal.  Accordingly, either the duty to notify or the 
duty to assist need not be further discussed.  
ORDER

An effective date of May 8, 1986 is granted for the grant of 
compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for the residuals of a pneumonectomy.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


